UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 ROCKWOOD HOLDINGS INC. (Name of Issuer) Common Stock,par value $0.01 per share (Title of Class of Securities) (CUSIP Number) with a copy to: Alexander J. Roepers Allen B. Levithan, Esq. Atlantic Investment Management, Inc. Lowenstein Sandler PC 666 Fifth Avenue 65 Livingston Avenue New York, New York 10103 Roseland, NewJersey07068 (212) 484-5050 (973) 597-2500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 13, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See § 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No.774415103 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only): Atlantic Investment Management, Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions):AF, OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): Not Applicable 6. Citizenship or Place of Organization:Delaware Number of 7. Sole Voting Power: 3,917,724* Shares Beneficially 8. Shared Voting Power: 0 Owned by Each Reporting 9. Sole Dispositive Power: 3,917,724* Person With Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:3,917,724* Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): Not Applicable Percent of Class Represented by Amount in Row (11):5.05%* Type of Reporting Person (See Instructions):IA * As of September 13, 2012, this percentage includes:(i) 2,503,334 shares (3.22%) of the Issuer’s Common Stock, par value $0.01 per share (“Shares”), beneficially owned by Cambrian Master Fund, Ltd., a British Virgin Islands company, (ii) 969,962 Shares (1.25%) beneficially owned by AJR International Master Fund, Ltd., a British Virgin Islands company, (iii) 314,428 Shares (0.40%) held in several Managed Accounts (the “Managed Accounts”) and (iii) 130,000 Shares (0.17%) beneficially owned by Cambrian Global Master Fund, Ltd., a British Virgin Islands company.Atlantic Investment Management, Inc., serving as the investment advisor of the foregoing parties and the Managed Accounts, has sole voting and sole dispositive power over all Shares beneficially owned by such parties or held in the Managed Accounts.See Items 2 and 5 for additional details. -2- Item 1.Security and Issuer. This statement relates to the common stock, par value $0.01 per share (the “Shares”), of Rockwood Holdings, Inc. (the “Issuer”).The Issuer has principal executive offices located at 100 Overlook Center, Princeton, NJ 08540. Item 2.Identity and Background. (a)This statement is filed by Atlantic Investment Management, Inc., a Delaware corporation (the “Reporting Person”), with respect to 3,917,724 Shares over which the Reporting Person has sole dispositive and voting power by reason of serving as the investment advisor to:(i) AJR International Master Fund, Ltd., a British Virgin Islands company (“AJR”); (ii) Cambrian Master Fund, Ltd., a British Virgin Islands company (“Cambrian Fund”); (iii) Cambrian Global Master Fund, Ltd., a British Virgin Islands company (“Cambrian Global Fund”); and (iv) several managed accounts (the “Managed Accounts”). (b)The business address of the Reporting Person and Mr. Alexander Roepers, the president, sole director and sole shareholder of the Reporting Person, is 666 Fifth Avenue, New York, New York 10103. (c)The principal business of the Reporting Person is that of an investment advisor engaging in the purchase and sale of securities for investment with the objective of capital appreciation on behalf of AJR, Cambrian Fund, Cambrian Global Fund and the Managed Accounts.The principal occupation of Mr.
